Grounded upon the premise that the veterans preference law, including its prospective saving clause, was "superseded" by the civil service act, thus destroying all inchoate rights and remedies thereunder, the majority opinion concludes that: "All the more plainly, then, must it [the civil service act] prevail as against the general saving clause of § 10930." Though the correctness of the premise need not be assailed, yet in my judgment the conclusion drawn is non sequitur. That the effect of the civil service act was to destroy a preferential treatment of veterans as contained in the prior law is not disputed. State ex rel. Kane v. Stassen, *Page 535 208 Minn. 523, 294 N.W. 647. That a destruction of the prospective saving clause of the veterans preference law was accomplished likewise may be admitted. But this prospective saving clause, as its language demonstrates, was designed only to prevent piecemeal destruction of veterans" preferences by subsequent legislation which might be regarded as inconsistent with those preferences unless the subsequent law specifically so stated. It did not purport to declare what rights and remedies given veterans and pending in action should survive in the event that the veterans preference law should be "superseded, modified, amended, or repealed."
The repeal of the veterans preference law as effected by civil service is in no way determinative of the present problem, which is one of construction. Assuming that, prospectively at least, veterans' preferences are gone, we must say what the effect of repeal was upon actions then pending to enforce those preferences. Admittedly, application of the rule that a repeal destroys all inchoate rights and remedies as effectively as if the repealed statute had never existed produces the result here reached. Hertz v. Woodman,218 U.S. 205, 30 S. Ct. 621, 54 L. ed. 1001; Wall v. Chesapeake  Ohio Ry. Co. 290 Ill. 227, 125 N.E. 20. However, courts and legislatures alike have become aware that avoidance of the oftentimes harsh and impractical consequences of the application of this rule is desirable. Thus courts, where possible, will construe the operation of the repealing law as prospective so as to preserve rights existing under the repealed law. Dash v. Van Kleeck, 7 Johns. (N.Y.) 477, 503, 5 Am. D. 291; Duke Power Co. v. South Carolina Tax Comm. (4 Cir.)81 F.2d 513. However, through the means of saving clauses, legislatures have specifically stated what rights, remedies, penalties, and proceedings under the repealed laws shall be preserved. Crawford, Statutory Construction, § 296. Nevertheless, in the haste and occasional confusion of passing legislation, a legislature will at times neglect to include a specific saving clause in the repealing law, and to remedy that situation the legislatures have adopted general saving clauses. Such a clause is a rule of construction which is effective wherever *Page 536 
there is no subsequent or contrary legislative intention. United States v. C. St. P. M.  O. Ry. Co. (D.C.) 151 F. 84, affirmed (8 Cir.) 162 F. 835, certiorari denied, 212 U.S. 579,29 S. Ct. 689, 53 L. d. 659; Cavanaugh v. Patterson,41 Colo. 158, 91 P. 1117; Neilson v. Perkins, 86 Conn. 425, 85 A. 686. Where the legislature has left unsaid its intention with respect to pending actions, these clauses apply as much as if specifically incorporated into the repealing law. State ex rel. Ackerly v. Shepherd, 202 Iowa, 437, 210 N.W. 476; Lakeman v. Moore, 32 N.H. 410; Files v. Fuller, 44 Ark. 273.
When it said that repeal of a statute shall not "affect any right accrued, any duty imposed, any penalty incurred, or any proceeding commenced, under or by virtue of the law repealed," the Minnesota legislature in effect admonished the courts to apply that rule to all repealing statutes wherever the legislature had neglected to say otherwise. The instant case is within the protective scope of § 10930 by virtue of the provision which saves from the effect of repeal "any proceeding commenced" under the repealed law.
The only remaining question is whether the civil service act contains a sufficiently clear legislative intention that pending actions should fall with repeal. To my mind, examination of that act does not reveal any legislative manifestation that pending actions should fall where repeal found them. Any intention on the point is at most doubtful. Rowen v. N.Y. N.H.  H. R. Co. 59 Conn. 364, 367, 21 A. 1073. Since the legislature has provided a rule which is to be applied where no contrary intention appears, I believe it should be applied to resolve the doubt against the effectiveness of the repeal upon proceedings already commenced when the repeal took effect. See Crawford, Statutory Construction, § 296.
A positive legislative intention to strike down pending actions being absent, I view the result reached by the majority opinion as improper, unnecessary, and unjust. *Page 537